United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2446
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                 Trayvon J. Brown

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: January 27, 2021
                              Filed: February 1, 2021
                                 [Unpublished]
                                ____________

Before LOKEN, BENTON, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Trayvon J. Brown appeals the sentence the district court 1 imposed after he
pled guilty to being a felon in possession of a firearm, pursuant to a plea agreement


      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
containing an appeal waiver. Having jurisdiction under 28 U.S.C. § 1291, this court
dismisses the appeal based on the appeal waiver.

      Counsel has moved for leave to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), acknowledging the appeal waiver, but
challenging the sentence as unreasonable. This court concludes that the appeal
waiver is enforceable, as counsel’s argument falls within the scope of the appeal
waiver, the record shows that Brown entered into the plea agreement and the appeal
waiver knowingly and voluntarily, and no miscarriage of justice would result from
enforcing the waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010)
(de novo review); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (appeal waiver will be enforced if appeal falls within scope of waiver,
defendant knowingly and voluntarily entered into waiver and plea agreement, and
enforcing waiver would not result in miscarriage of justice); see also 18 U.S.C. §§
924(a)(2) (maximum prison sentence is 120 months), 3584(a) (multiple terms of
imprisonment imposed at different times are consecutive unless district court orders
them concurrent).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and has found no non-frivolous issues outside the scope of the appeal
waiver.

      The appeal is dismissed, and counsel’s request to withdraw is granted.
                       ______________________________




                                         -2-